Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19, 26, 29-43 and 46-47 are allowed.
Please note that claims were amended in the Examiner's Amendment in Office Action mailed on 10/20/2021.  

Information Disclosure Statement
The IDS filed on 02/15/2022 has been considered by the examiner. 
Consideration of this IDS does not require re-opening of prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658